United States Court of Appeals
                       For the First Circuit

No. 07-1307

                         MARY JANE LUMANAUW,

                             Petitioner,

                                 v.

               MICHAEL B. MUKASEY, ATTORNEY GENERAL,*

                             Respondent.



              ON PETITION FOR REVIEW OF AN ORDER OF THE
                     BOARD OF IMMIGRATION APPEALS



                               Before

                      Torruella, Circuit Judge,
                     Cyr, Senior Circuit Judge,
                      and Lynch, Circuit Judge.




     Randall A. Drew and Law Offices of Mona T. Movafaghi, PC on
brief for petitioner.
     Peter D. Keisler, Acting Attorney General, Leslie McKay,
Senior Litigation Counsel, and Angela N. Liang, Trial Attorney, on
brief for respondent.




                          December 7, 2007



     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Michael B. Mukasey has been substituted for former Attorney General
Alberto R. Gonzáles as the respondent herein.
           CYR, Senior Circuit Judge.    In 2001, Mary Jane Lumanauw,

a citizen and national of Indonesia, entered the United States,

remained illegally after the expiration of her temporary visa, was

placed in removal proceedings, conceded removability, and filed an

asylum    and   withholding-of-removal   application   based   on     her

allegations that she had been persecuted in Indonesia because she

is a Christian.    Specifically, petitioner alleged that in October

1999, her ex-fiancé – a Muslim – had threatened to kill her and

kidnap their minor daughter Sasha.       Three days later, three men

wearing military uniforms came to the petitioner’s house asserting

the same demands. In December 2000, petitioner's ex-fiancé arrived

at the house to get Sasha, but left without incident.      Petitioner

reported the incident to the police, who informed the petitioner’s

father that “they had other serious matters to take care [of].”

Petitioner contends that most police officers are Muslim, and that

they refused to assist her because she is a Christian.              After

leaving Sasha with her parents, petitioner departed for the United

States.   Her parents and Sasha followed one year later.

           After conducting an evidentiary hearing, the immigration

judge (IJ) credited petitioner's testimony, but denied her asylum

application as untimely, in that it was filed more than one year

after her arrival in the United States.         Petitioner does not

request review of this ruling.    See Tum v. Gonzales, 503 F.3d 159,

160 (1st Cir. 2007) (noting that we lack jurisdiction to review a


                                 -2-
denial of an asylum application for untimeliness, citing 8 U.S.C.

§ 1158(a)(3)).      With respect to the petitioner’s application for

withholding of removal, the IJ held that the petitioner failed to

meet her burden to prove a likelihood of future persecution upon

her return to Indonesia, in that (i) her ex-fiancé’s threats were

motivated by his legitimate parental interest in Sasha, and not by

any professed oppugnancy to the petitioner’s Christian beliefs;

(ii)    the record contained no evidence to support the petitioner’s

bald assertion that the police refused to protect her because she

was a Christian; and (iii) the petitioner eventually evaded further

confrontations with her ex-fiancé by relocating from Manado to

Jakarta.    On appeal, the BIA summarily affirmed the IJ’s ruling.

            In her petition for review, Lumanauw contends that the

denial of her withholding application is erroneous because the

administrative record compels a finding that it is more likely than

not that she would be threatened by her ex-fiancé and the police on

account of her Christian beliefs were she repatriated to Indonesia.

See id. § 1231(b)(3)(A); Sunoto v. Gonzales, 504 F.3d 56, 60 (1st

Cir.    2007)   (noting   that    “we   use     the   deferential    substantial

evidence standard for factual findings . . . [and will] ‘uphold the

BIA's    decision    “unless     any    reasonable     adjudicator    would    be

compelled to conclude to the contrary”’”) (citations omitted).                 We

do not agree.

            The     record   contains      no    conclusive    evidence       that


                                        -3-
petitioner’s ex-fiancé’s actions were motivated to any extent by

petitioner’s Christian beliefs.              See Fesseha v. Ashcroft, 333 F.3d

13,    18   (1st    Cir.     2003)    (noting     that      aliens     “must   provide

‘conclusive evidence’ that they were targeted based on one of the

five asylum grounds”) (citation omitted).                   As the IJ aptly noted,

her ex-fiancé mentioned her religion only once, threatening that,

if petitioner chose not to surrender the custody of Sasha to him,

he could harm her with impunity by arranging it to appear as though

her injuries had resulted from a random act of religious violence.

The IJ fairly inferred, therefore, that this was essentially a

child custody battle between estranged parents, and one which

likely would have occurred even if petitioner had been a Muslim.

See, e.g., Silva v. Ashcroft, 394 F.3d 1, 6 (1st Cir. 2005) (noting

that    withholding     of    removal       cannot     be     premised    on   what   is

“essentially a personal dispute,” unrelated to animus toward one of

five    protected    statutory        classes     [e.g.,      a   religious    group])

(emphasis added); Romilus v. Ashcroft, 385 F.3d 1, 6 (1st Cir.

2004)    (same).       As    the     IJ’s    finding     is    amply     supported    by

substantial record evidence, we deny the petition for review.

             Denied.




                                            -4-